Exhibit 10.10

 

PLEDGE AGREEMENT

 

on

 

SHARES

 

in

 

CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.

 

Dated May 2, 2014

 

among

 

Central European Media Enterprises Ltd.

as the Pledgor

 

Time Warner Inc.

as the Pledgee

 

and

 

Central European Media Enterprises N.V.

as the Company

 

--------------------------------------------------------------------------------


 

THIS PLEDGE AGREEMENT is made this second day of May two thousand and fourteen
(this “Pledge Agreement”), by and between Central European Media Enterprises
Ltd., a company duly organized and existing under the laws of Bermuda, with its
registered office at O’Hara House, 3 Bermudiana Road, Hamilton HM08 Bermuda, as
the “Pledgor”, Time Warner Inc., a corporation incorporated under the laws of
the State of Delaware, United States of America, with an address at One Time
Warner Center, New York, NY 10019, United States of America (acting in its
capacity as administrative agent under the Revolving Loan Facility Credit
Agreement and as sole creditor under each Parallel Debt), as the “Pledgee”, and
Central European Media Enterprises N.V., a public company (naamloze
vennootschap) incorporated under the laws of the former Netherlands Antilles and
existing under the laws of Curaçao, having its corporate seat in Curaçao, and
its registered address at Schottegatweg Oost 44, Curaçao, and registered in the
commercial register of the Chamber of Commerce and Industries of Curaçao under
number 67248 as the “Company”;

 

WHEREAS, upon incorporation on the fourteenth day of July nineteen hundred and
ninety-four, the Pledgor acquired the legal and beneficial title to 60 ordinary
shares in the capital of the Company, and pursuant to the issuance of 1 share on
the nineteenth day of September nineteen hundred and ninety-four, the Pledgor
acquired the legal and beneficial title to 1 ordinary share in the capital of
the Company, with a nominal value of USD 100, collectively constituting the
entire issued and outstanding share capital of the Company (the “Present
Shares”);

 

WHEREAS, to secure the performance of the Secured Obligations, the Pledgor and
the Pledgee wish to hereby establish a right of pledge with a fifth priority (on
the date hereof) in respect of the Present Shares as well as in respect of any
and all future shares in the capital of the Company to be acquired (either
through issue, purchase, distribution or otherwise) by the Pledgor after the
date of this Pledge Agreement (the “Future Shares”, together with the Present
Shares hereafter where appropriate also referred to as the “Shares”), under the
following terms.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereto agree as follows:

 

1.                                      Definitions

 

Unless otherwise defined herein, or the context requires otherwise, terms used
in this Pledge Agreement, including its preamble and recitals, shall have the
meaning as defined in the Amended Intercreditor Agreement. In addition, the
following terms used in this Pledge Agreement, including its preamble and
recitals, shall have the following meanings:

 

(a)                                 the “Amended Intercreditor Agreement”: the
intercreditor agreement dated the twenty-first day of July two thousand and six
(and amended and restated on the sixteenth day of May two thousand and seven, on
the twenty-second day of August two thousand and seven, the tenth day of
March two thousand and eight, the seventeenth day of September two thousand and
nine, the twenty-ninth day of September two thousand nine, the twenty-first day
of October two thousand and ten, the eighteenth day of February two thousand and
eleven, the eighth day of

 

[Pledge Agreement - Central European Media Enterprises N.V. (Revolving Credit
Facility)]

 

--------------------------------------------------------------------------------


 

October two thousand and twelve, and as further amended and restated on the date
of this Pledge Agreement) by and between (among others) Central European Media
Enterprises Ltd., the Pledgor, the Company, The Bank of New York Mellon, acting
through its London branch (in its capacity as notes trustee under the 2009
Indenture), The Law Debenture Trust Corporation p.l.c. (in its capacity as
security trustee under the 2009 Indenture), Citibank, N.A., London Branch (in
its capacity as trustee under the 2010 Indenture), BNP Paribas Trust Corporation
UK Limited (in its capacity as security agent under the 2010 Indenture),
Deutsche Bank Trust Company Americas (in its capacity as trustee and security
agent under the 2011 Indenture), the Pledgee (in its capacity as security agent
under the 2014 Term Loan (as defined therein) and the Revolving Loan Facility
Credit Agreement) and Deutsche Bank Trust Company Americas (in its capacity as
trustee and security agent under the 2014 Indenture);

 

(b)                                 an “Event of Default”: each Event of Default
as defined the Revolving Loan Facility Credit Agreement which is continuing;

 

(c)                                  an “Event of Statutory Default”: each Event
of Default which also constitutes a default (verzuim) in the fulfilment of the
Secured Obligations within the meaning of in Article 6:81 of the Curaçao Civil
Code (Burgerlijk Wetboek) (“CCC”);

 

(d)                                 the “Existing Rights of Pledge”: the rights
of pledge on the Shares (as defined hereinafter) created in favor of (i) The Law
Debenture Trust Corporation p.l.c., on the seventeenth day of September two
thousand and nine pursuant to that certain pledge agreement dated the
seventeenth day of September two thousand and nine by and between the Pledgor,
the Bank of New York Mellon, The Law Debenture Trust Corporation p.l.c. and the
Company, (ii) BNP Paribas Trust Corporation UK Limited, on the twenty-first day
of October two thousand and ten pursuant to that certain pledge agreement dated
the twenty-first day of October two thousand and ten by and between the Pledgor,
BNP Paribas Trust Corporation UK Limited and the Company, (iii) Deutsche Bank
Trust Company Americas, on the eighteenth day of February two thousand and
eleven pursuant to that certain pledge agreement dated the eighteenth day of
February two thousand and eleven by and between the Pledgor, Deutsche Bank Trust
Company Americas and the Company and (iv) the Pledgee, on this second day of
May two thousand and fourteen pursuant to that certain pledge agreement dated
this second day of May two thousand and fourteen by and between the Pledgor,
Pledgee and the Company;

 

(e)                                  the “Guarantee”: the guarantee dated the
date of this Pledge Agreement by and between the Company as subsidiary guarantor
and the Pledgee as administrative agent in relation to the Revolving Loan
Facility Credit Agreement;

 

(f)                                   a “Parallel Debt”: a Parallel Debt (as
defined in Section 27 of the Guarantee);

 

(g)                                  the “Permitted Right of Pledge”: the right
of pledge on the Shares with a sixth priority, in favour of Deutsche Bank Trust
Company Americas, to be created pursuant to a pledge agreement by and between
the Pledgor, Deutsche Bank Trust Company Americas and the Company;

 

--------------------------------------------------------------------------------


 

(h)                                 the “Revolving Loan Facility Credit
Agreement”: the revolving loan facility credit agreement dated the date of this
Pledge Agreement by and between (among others) Central European Media
Enterprises Ltd. as borrower, the lenders party thereto from time to time and
the Pledgee as administrative agent.

 

(i)                                     the “Right of Pledge”: the fifth
priority right of pledge (openbaar pandrecht vijfde in rang) in respect of the
Shares established in this Pledge Agreement;

 

(j)                                    the “Secured Obligations”: all present
and future obligations and liabilities consisting of monetary payment
obligations (verbintenissen tot betaling van een geldsom) of the Pledgor to the
Pledgee, whether actual or contingent, whether owed jointly, severally or in any
other capacity whatsoever, under or in connection with its Parallel Debt,
provided that no obligation or liability shall be included in the definition of
“Secured Obligations” to the extent that, if it were so included, the Security
(or any part thereof) or any provision of this Pledge Agreement would be
unlawful or prohibited by any applicable law;

 

(k)                                 a “Voting Event”: the occurrence of an Event
of Statutory Default of which the Pledgee has given notice to the Pledgor and
the Company, in which notice the Pledgee notifies the Pledgor that it wishes to
exercise the Voting Rights (as defined below);

 

(l)                                     the “2009 Indenture”: the indenture
dated the seventeenth day of September two thousand and nine, by and between
(among others) the Pledgor as issuer, CME Media Enterprises B.V. and the Company
as guarantors, and The Law Debenture Trust Corporation p.l.c. as security
trustee;

 

(m)                             the “2010 Indenture”: the indenture dated the
twenty-first day of October two thousand and ten, by and between (among others)
CET 21 spol s r.o. as issuer, and Citibank, N.A., London Branch as trustee;

 

(n)                                 the “2011 Indenture”: the indenture dated
the eighteenth day of February two thousand and eleven, by and between (among
others) Central European Media Enterprises Ltd. as issuer, the Pledgor and the
Company as guarantors, and Deutsche Bank Trust Company Americas as trustee,
security agent, paying agent, conversion agent, transfer agent and registrar;
and

 

(o)                                 the “2014 Indenture”: the indenture to be
entered into by and between (among others) the Pledgor as issuer, the Company as
guarantor and Deutsche Bank Trust Company Americas, as trustee, paying agent and
transfer agent and registrar.

 

2.                                      Right of Pledge

 

2.1                               As security for the Secured Obligations, the
Pledgor hereby agrees to grant and hereby grants to the Pledgee a disclosed
right of pledge with a fifth priority (openbaar pandrecht vijfde in rang) (on
the date hereof) in respect of the Shares, which Right of Pledge the Pledgee
agrees to accept and hereby so accepts.

 

2.2                               The Right of Pledge is one and indivisible
(één en ondeelbaar). The Right of Pledge shall not be affected by one or more
but not all of the Secured Obligations being discharged or

 

--------------------------------------------------------------------------------


 

the Secured Obligations being amended. The Right of Pledge includes a right of
pledge in respect of all accessory rights (afhankelijke rechten) and all
ancillary rights (nevenrechten) attached to the Shares.

 

2.3                              
                                                The Pledgor shall, if and when
requested by the Pledgee in writing, execute such further encumbrances and
assurances, and do all such acts and things as are reasonably necessary or as
the Pledgee may reasonably require over or in relation to the Shares to
maintain, perfect or protect the security rights created by this Pledge
Agreement, such that this Pledge Agreement will continue to constitute a fifth
priority right of pledge over the Shares, until payment in full of the Secured
Obligations or termination of this Pledge Agreement in accordance with Section 8
of this Pledge Agreement.

 

2.4                              By co-signing this Pledge Agreement, the
Company acknowledges the Right of Pledge created by this Pledge Agreement, as
provided in article 2:113 of the CCC.

 

2.5                               The Company shall register in the Company’s
shareholders’ register that the Shares are encumbered with a right of pledge in
favor of the Pledgee and that, subject to Section 3 of this Pledge Agreement,
the Pledgee has the Voting Rights.

 

3.                                      Voting rights

 

3.1.                           The voting and other consensual rights and
similar rights or powers attaching to the Shares or any part thereof (the
“Voting Rights”) shall be vested in (toekomen aan) the Pledgee under the
conditions precedent (opschortende voorwaarden) of (i) the occurrence of a
Voting Event which is continuing and (ii) the termination and/or release of the
Existing Rights of Pledge. Until the occurrence of a Voting Event and subject to
the termination and/or release of the Existing Rights of Pledge, the Pledgor may
exercise any and all such Voting Rights, save:

 

(a)                  that no such exercise may violate or be inconsistent with
the express terms or purpose of this Pledge Agreement, the Existing Rights of
Pledge, the Revolving Loan Facility Credit Agreement and/or the Guarantee;

 

(b)                  that no such exercise may have the effect of impairing the
position or interests of the Pledgee; and

 

(c)                      as set out in Section 3.2 below.

 

3.2.                           Upon the occurrence of a Voting Event and subject
to the termination or release of the Existing Rights of Pledge any and all
rights of the Pledgor to exercise the Voting Rights which it is entitled to
exercise pursuant to Section 3.1 above shall cease automatically without further
notice to the Pledgor being required and the Pledgee shall have the sole and
exclusive right, but not the obligation, and authority to exercise such Voting
Rights and shall be entitled to exercise or refrain from exercising such rights
in such manner as the Pledgee may in its absolute discretion deem fit.

 

--------------------------------------------------------------------------------


 

3.3.                           By signing this Pledge Agreement, the Company
confirms (and the other parties agree) that a written notice from the Pledgee to
the Company stating that a Voting Event has occurred, shall be sufficient for
the Company to accept the Pledgee as being exclusively entitled to such rights
and other powers which it is entitled to exercise pursuant to this Section 3
upon the occurrence of such a Voting Event and subject to the termination and/or
release of the Existing Rights of Pledge.

 

3.4.                           In addition and without prejudice to the
obligations of the Pledgor pursuant to the Pledge Agreement, the Revolving Loan
Facility Credit Agreement and the Guarantee, the Pledgor and the Company agrees
to notify the Pledgee in writing immediately of any event or circumstance which
could be of material importance to the Pledgee with a view to the preservation
and exercise of the Pledgee’s rights under or pursuant to this Pledge Agreement,
such as (without limitation) the filing of a petition for the bankruptcy of the
Pledgor, the filing of a petition for a moratorium of payments by the Pledgor,
attachment or garnishment of the Pledgor’s assets, the termination of any one of
the Pledgor’s commercial activities or its dissolution.

 

3.5.                           During the term of the Right of Pledge, the
foregoing provisions of this Section 3 with respect to the Voting Rights on the
Present Shares also apply to the Future Shares. In addition, the Pledgor and the
Pledgee shall, if reasonably practicable at the time of or, if not practicable
at such time, as soon as reasonably practicable, after the acquisition of such
Future Shares, arrange that the attribution of the Voting Rights attaching
thereto shall be ratified if that is reasonably deemed necessary, to enable the
Pledgee to exercise such Voting Rights upon the occurrence of the condition
precedent as provided in Section 3.1 of this Pledge Agreement. If such
ratification is, at the Pledgee’s sole discretion, not obtained in time, the
Pledgor shall fully co-operate in the taking of such other reasonable measures
relating to such transfer of voting rights as are proposed by the Pledgee.

 

4.                                      Authority to collect

 

4.1.                           The authority to collect dividends, distributions
from reserves, repayments of capital and all other distributions and payments in
any form, which, at any time, during the term of the Right of Pledge, become
payable on any one or more of the Shares, shall accrue to the Pledgee, as
provided for in Section 3:246 of the CCC, subject to the termination and/or
release of the Existing Rights of Pledge.

 

4.2.                           In derogation of the provisions of paragraph 1,
the Pledgee hereby grants approval to the Pledgor to collect all dividends,
distributions from reserves, repayments of capital and all other distributions
and payments in any form, which, at any time, during the term of the Right of
Pledge, become payable on any one or more of the Shares, subject to the
termination and/or release of the Existing Rights of Pledge.

 

--------------------------------------------------------------------------------


 

4.3.                           The Pledgee may terminate the authorization
mentioned in section 4.2 upon occurrence of an Event of Default only.
Termination of the authorization is made by written statement to that effect, by
the Pledgee to the Pledgor. The Pledgee shall inform the Company of the
termination in writing.

 

5.                                      Representations and warranties

 

5.1.                            The Pledgor hereby represents and warrants that
the following is true and correct on the date of this Pledge Agreement:

 

a.                  the Company is a public company, incorporated under the laws
of the former Netherlands Antilles by notarial deed drawn up before Gerard
Christoffel Antonius Smeets, civil law notary officiating in Curaçao, on the
fourteenth day of July nineteen hundred and ninety-four. A copy of the present
articles of association is attached to this Pledge Agreement (Annex I). The
Company is currently registered with the commercial register of the Chamber of
Commerce and Industries of Curaçao under number 67248. A copy of the extract
from the commercial register is attached to this Pledge Agreement (Annex II);

 

b.                  the Company has not been dissolved, and no resolution has
been adopted to dissolve the Company, nor has any request therefore been filed,
nor has any notice by the Chamber of Commerce, as described in Section 2:25 of
the CCC, been received. The Company has not been declared bankrupt nor has a
suspension of payment been granted, nor have any requests thereto been filed;

 

c.                   the shareholders’ register is accurate and completely up to
date. A copy of the shareholders’ register is attached to this Pledge Agreement
(Annex III);

 

d.                  the entire nominal share capital of the Company consists of
the Present Shares; all of the Present Shares are fully paid-up; the Company has
not granted any rights to subscribe for shares in its capital which have not yet
been exercised;

 

e.                   the Pledgor has a complete and unencumbered right to the
Present Shares, with the exception of the Existing Rights of Pledge and the
Permitted Right of Pledge;

 

f.                    the Present Shares are not subject to either (limited)
rights or obligations to transfer to third parties or claims based on contracts
of any nature and have not been encumbered with any attachments, except for the
Existing Rights of Pledge and the Permitted Right of Pledge;

 

g.                   the Pledgor is authorized to establish the Right of Pledge;

 

h.                  all resolutions and approvals, required for establishing the
Right of Pledge, have been adopted and received respectively;

 

i.                      the obligations of the Pledgor and the Company vis-à-vis
the Pledgee, resulting from the Revolving Loan Facility Credit Agreement, the
Guarantee and this Pledge Agreement (as the case may be) are lawful obligations
of the Pledgor and the Company, respectively, and are legally enforceable
against the Pledgor and the Company, respectively, subject to the Amended
Intercreditor Agreement and the Permitted Right of Pledge;

 

--------------------------------------------------------------------------------


 

j.                     the assumption and performance by the Pledgor and the
Company respectively of the obligations vis-à-vis the Pledgee resulting from the
Revolving Loan Facility Credit Agreement and this Pledge Agreement are not
contrary to any provision of applicable law or any agreement to which the
Pledgor or the Company is a party, or by which the Pledgor or the Company is
bound in any other way;

 

k.                   the Pledgor has provided the Pledgee with all information
and data with respect to the Present Shares which the Pledgor reasonably
believes to be of importance for the Pledgee; and

 

l.                       no share certificates (aandeelbewijzen) have been
issued for the Shares.

 

5.2.                  Furthermore, the Pledgor hereby declares to have acquired
the Present Shares as follows:

 

·                                as for the numbers 1 through 60, pursuant to
the notarial deed of incorporation, drawn up before Gerard Christoffel Antonius
Smeets, civil law notary officiating in Curaçao, on the fourteenth day of
July nineteen hundred and ninety-four; and

 

·                                as for the number 61, pursuant to the issuance
of one share on the nineteenth day of September nineteen hundred and
ninety-four.

 

6.                              Undertakings by the Pledgor

 

6.1.                    During the term of the Right of Pledge, the Pledgor
shall not alienate, pledge or in any other way encumber the Shares or the rights
to acquire Shares without the prior written consent of the Pledgee, except for
the Permitted Right of Pledge and an encumbrance in accordance with the
Revolving Loan Facility Credit Agreement or the Amended Intercreditor Agreement.

 

6.2.                  The Pledgor shall as far as possible provide that the
Shares and/or rights to acquire Shares it acquires after execution of this
Pledge Agreement shall be pledgeable, and that the transferability thereof shall
not be more cumbersome than the transferability of the Shares.

 

6.3.                  Whenever the Pledgor is aware that the Company is involved
in the preparation of a legal merger or demerger as a result of which the
Company would cease to exist, the Pledgor shall inform the Pledgee thereof in
writing immediately.

 

6.4.                  Whenever the Pledgor is aware that actions have been taken
for the winding-up, dissolution, administration, bankruptcy, suspension of
payments or reorganization of the Company, or that an Event of Statutory Default
has occurred, the Pledgor shall inform the Pledgee thereof in writing
immediately.

 

7.                              Exercise of the Right of Pledge

 

7.1.                    Upon the occurrence of an Event of Statutory Default,
the Pledgee has, with due regard to the relevant provisions of the Existing
Rights of Pledge, the Permitted Right of Pledge and the Amended Intercreditor
Agreement, the right to exercise all rights and powers which the

 

--------------------------------------------------------------------------------


 

Pledgee has under the laws of Curaçao as holder of a right of pledge over the
Shares and the Pledgee shall be authorized to sell the Shares or part thereof,
in accordance with Section 3:248 of the CCC, without prejudice to the provision
of Section 3:251 of the CCC, in order to recover the proceeds thereof.

 

7.2.                    In the event the Pledgee enforces the Right of Pledge,
the Pledgee shall, with due regard to the relevant provisions of the Existing
Rights of Pledge, following payment of the execution costs from the proceeds,
allocate the net proceeds to fulfill the Secured Obligations.

 

7.3.                    The Pledgee does not bear the obligations referred to in
Sections 3:249 and 3:252 of the CCC towards others than the Pledgor.

 

8.                              Termination

 

8.1.                    The Pledgee is entitled to terminate (opzeggen) in whole
or in part the Right of Pledge as referred to in Article 3:81(2) sub (d) of the
CCC. Notice of termination must be given in writing by the Pledgee to the
Pledgor and the Company.

 

8.2.                    The Right of Pledge shall terminate by operation of law
upon the payment and satisfaction in full of all Secured Obligations. In that
event, the Pledgee shall evidence such termination in accordance with the
provisions of the Revolving Loan Facility Credit Agreement.

 

9.                              Costs

 

All reasonable costs, fees and expenses (including legal fees) reasonably
incurred in connection with the creation or execution of any documentation in
connection with the Right of Pledge and the enforcement of the Right of Pledge
shall be for the account fo the Pledgor. The Pledgor shall indemnify the Pledgee
in respect of all losses, claims or liabilities (including reasonable expenses)
incurred by the Pledgee in the connection with its acceptance of the Right of
Pledge and the exercise by the Pledgee of any rights or powers vested in it
hereunder, other than losses, claims or liabilities resulting from the willful
misconduct or negligence of the Pledgee.

 

10.                       Notices

 

Any notice or other communication under or in connection with this Pledge
Agreement shall be in writing in the English language and shall be delivered
personally or by registered mail or fax or e-mail. Proof of posting shall be
deemed to be proof of receipt:

 

(i)                                     in the case of hand delivery: on the day
the notice is received by recipient;

 

(ii)                                  in the case of a registered letter: on the
third business day after posting; or

 

--------------------------------------------------------------------------------


 

(iii)                               in the case of a fax transmission: upon
receipt of fax confirmation.

 

Notices and other communications under this Pledge Agreement may in each case be
sent to the following address of the parties hereto:

 

Address Pledgor:

Central European Media Enterprises Ltd.

c/o CME Media Services Limited

Kříženeckého náměstí 1078/5

152 00 Prague 5 — Barrandov

Czech Republic

Fax number: +420 242 464 483

Attention: Legal Department

 

Address Pledgee:

Time Warner Inc.

One Time Warner Center,

New York, NY 10019,

Attention Chief Financial Officer

(Facsimile No. + 1 (212) 484-7175),

 

with copies to its General Counsel

(Facsimile No. + 1 (212) 484-7167)

and its Treasurer

(Facsimile No. + 1 (212) 484-7151)

 

Address of the Company:

Central European Media Enterprises N.V.

c/o Curaçao Corporation Company N.V.

Schottegatweg Oost 44

Willemstad, Curaçao

Fax number: + 599 9 732 2500

Attention: Managing Director

 

With a copy to:

CME Media Services Limited

Kříženeckého náměstí 1078/5

152 00 Prague 5 — Barrandov

Czech Republic

Fax number: +420 242 464 483

Attention: Legal Department

 

--------------------------------------------------------------------------------


 

or such other address or fax number as notified by the relevant party by not
less than five business days prior notice.

 

11.                       Rescission

 

The Pledgor and the Pledgee hereby waive, to the fullest extent permitted by
law, their right to dissolve this Pledge Agreement pursuant to failure in the
performance of one or more of their obligations as referred to in Article 6:265
of the CCC or on any other ground.

 

12.                       Section 326 of the USA Patriot Act

 

The parties hereto acknowledge that in accordance with Section 326 of the USA
Patriot Act the Pledgee, as a financial institution, is required, in order to
help fight the funding of terrorism and money laundering, to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account. The parties to this Pledge Agreement agree
that they will provide the Pledgee with such information as it may request in
order to satisfy the requirements of the USA Patriot Act.

 

13.                       Governing Law and Submission to Jurisdiction

 

13.1.             The provisions of this Pledge Agreement and the Right of
Pledge created hereby, are governed by, and shall be construed in accordance
with, the laws of the Curaçao, without giving regard to conflict of law
rules under Curaçao private international law.

 

13.2.             The Pledgor and the Pledgee agree that the competent court in
Curaçao shall have non-exclusive jurisdiction with regard to any and all
disputes which may arise out of or in connection with this Pledge Agreement.

 

14.                       Amendment of this Pledge Agreement

 

This Pledge Agreement may only be amended by a written agreement executed by
each of the Pledgor and the Pledgee. The Pledgor shall notify the Company of
such amendment in writing.

 

15.                       Severability

 

The illegality, invalidity or unenforceability of any provision of this Pledge
Agreement or any part thereof under the laws of any jurisdiction shall not
affect its legality, validity or enforceability under the laws of any other
jurisdiction nor the legality, validity or enforceability of any other provision
or part thereof. Any illegal, invalid or unenforceable provision shall have the
effect of an alternative provision that would be valid and the purpose of which
conforms with the first mentioned provision and that would presumably have been
included in this Pledge Agreement in order to carry out the intentions of the
parties if the first mentioned provision had been omitted in view of its
illegality, invalidity or unenforceability.

 

--------------------------------------------------------------------------------


 

16.                       Counterparts

 

This Pledge Agreement may be executed in counterparts, each of which when so
executed and delivered shall be an original, but all of which together
constitute one and the same document.

 

* signature page to follow *

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE PLEDGE AGREEMENT ON SHARES

 

The parties hereto have caused this Pledge Agreement to be duly executed on the
day and year first written above.

 

 

Signed for and on behalf of:

 

Central European Media Enterprises Ltd.

 

as the Pledgor

 

 

 

 

 

/s/ David Sturgeon

 

Name:

David Sturgeon

 

Title:

acting Chief Financial Officer

 

 

 

Signed for and on behalf of:

 

 

Time Warner Inc.

 

 

as the Pledgee

 

 

 

 

 

 

 

 

/s/ Edward B. Ruggiero

 

 

Name: Edward B. Ruggiero

 

 

Title: Senior Vice President & Treasurer

 

 

 

 

Signed for and on behalf of:

 

Central European Media Enterprises N.V.

 

as the Company

 

 

 

 

 

/s/ Daniel Penn

 

Name:

Daniel Penn

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------